Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered February 27, 1995, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court did not err in denying his motion to reopen the Wade hearing based upon the belated disclosure of a detective’s report, which allegedly indicated that the day after the robbery the eyewitness stated that he thought that the codefendant possibly had been black. The sole issue before the court during the Wade hearing was whether the showup identifications of the defendant and the codefendant by the eyewitness had been unduly suggestive. The issue of "independent source” was never addressed by the parties or the hearing court, since the court found that the identifications were not unduly suggestive.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon the exercise of our factual review power, we are also satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Altman, Hart and Florio, JJ., concur.